 


109 HR 884 IH: Agricultural Job Opportunities, Benefits, and Security Act of 2005
U.S. House of Representatives
2005-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 884 
IN THE HOUSE OF REPRESENTATIVES 
 
February 17, 2005 
Mr. Cannon (for himself, Mr. Berman, Mr. Radanovich, Mr. Peterson of Minnesota, Mr. Putnam, Mr. Reyes, Mr. Lincoln Diaz-Balart of Florida, Ms. Jackson-Lee of Texas, Mr. LaHood, Mr. Costa, Mr. Nunes, Ms. Hooley, Mr. Mario Diaz-Balart of Florida, Mr. McGovern, Ms. Solis, and Mr. Reynolds) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the adjustment of status of certain foreign agricultural workers, to amend the Immigration and Nationality Act to reform the H–2A worker program under that Act, to provide a stable, legal agricultural workforce, to extend basic legal protections and better working conditions to more workers, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Agricultural Job Opportunities, Benefits, and Security Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Adjustment to Lawful Status 
Sec. 101. Agricultural workers. 
Sec. 102. Correction of Social Security records. 
Title II—Reform of H–2A Worker Program 
Sec. 201. Amendment to the Immigration and Nationality Act. 
Title III—Miscellaneous Provisions 
Sec. 301. Determination and use of user fees. 
Sec. 302. Regulations. 
Sec. 303. Effective date. 
2.DefinitionsIn this Act: 
(1)Agricultural employmentThe term agricultural employment means any service or activity that is considered to be agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(g)). For purposes of this paragraph, agricultural employment includes employment under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)). 
(2)EmployerThe term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment. 
(3)Job opportunityThe term job opportunity means a job opening for temporary full-time employment at a place in the United States to which United States workers can be referred. 
(4)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(5)TemporaryA worker is employed on a temporary basis where the employment is intended not to exceed 10 months. 
(6)United States workerThe term United States worker means any worker, whether a United States citizen or national, a lawfully admitted permanent resident alien, or any other alien, who is authorized to work in the job opportunity within the United States, except an alien admitted or otherwise provided status under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)). 
(7)Work dayThe term work day means any day in which the individual is employed 1 or more hours in agriculture consistent with the definition of man-day under section 3(u) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(u)). 
IAdjustment to Lawful Status 
101.Agricultural workers 
(a)Temporary resident status 
(1)In generalNotwithstanding any other provision of law, the Secretary shall confer upon an alien who qualifies under this subsection the status of an alien lawfully admitted for temporary residence if the Secretary determines that the alien— 
(A)has performed agricultural employment in the United States for at least 575 hours or 100 work days, whichever is less, during any 12 consecutive months during the 18-month period ending on December 31, 2004; 
(B)applied for such status during the 18-month application period beginning on the first day of the seventh month that begins after the date of enactment of this Act; and 
(C)is otherwise admissible to the United States under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182), except as otherwise provided under subsection (e)(2). 
(2)Authorized travelDuring the period an alien is in lawful temporary resident status granted under this subsection, the alien has the right to travel abroad (including commutation from a residence abroad) in the same manner as an alien lawfully admitted for permanent residence. 
(3)Authorized employmentDuring the period an alien is in lawful temporary resident status granted under this subsection, the alien shall be provided an employment authorized endorsement or other appropriate work permit, in the same manner as an alien lawfully admitted for permanent residence. 
(4)Termination of temporary resident status 
(A)In generalDuring the period of temporary resident status granted an alien under this subsection, the Secretary may terminate such status only upon a determination under this Act that the alien is deportable. 
(B)Grounds for termination of temporary resident statusBefore any alien becomes eligible for adjustment of status under subsection (c), the Secretary may deny adjustment to permanent resident status and provide for termination of the temporary resident status granted such alien under paragraph (1) if— 
(i)the Secretary finds, by a preponderance of the evidence, that the adjustment to temporary resident status was the result of fraud or willful misrepresentation (as described in section 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or 
(ii)the alien— 
(I)commits an act that makes the alien inadmissible to the United States as an immigrant, except as provided under subsection (e)(2); or 
(II)is convicted of a felony or 3 or more misdemeanors committed in the United States. 
(5)Record of employment 
(A)In generalEach employer of a worker granted status under this subsection shall annually— 
(i)provide a written record of employment to the alien; and 
(ii)provide a copy of such record to the Secretary. 
(B)SunsetThe obligation under subparagraph (A) shall terminate on the date that is 6 years after the date of enactment of this Act. 
(b)Rights of aliens granted temporary resident status 
(1)In generalExcept as otherwise provided in this subsection, an alien who acquires the status of an alien lawfully admitted for temporary residence under subsection (a), such status not having changed, shall be considered to be an alien lawfully admitted for permanent residence for purposes of any law other than any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(2)Delayed eligibility for certain Federal public benefitsAn alien who acquires the status of an alien lawfully admitted for temporary residence under subsection (a) as described in paragraph (1) shall not be eligible, by reason of such acquisition of that status, for any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)) until 5 years after the date on which the Secretary confers temporary resident status upon that alien under subsection (a). 
(3)Terms of employment respecting aliens admitted under this section 
(A)ProhibitionNo alien granted temporary resident status under subsection (a) may be terminated from employment by any employer during the period of temporary resident status except for just cause. 
(B)Treatment of complaints 
(i)Establishment of processThe Secretary shall establish a process for the receipt, initial review, and disposition in accordance with this subparagraph of complaints by aliens granted temporary resident status under subsection (a) who allege that they have been terminated without just cause. No proceeding shall be conducted under this subparagraph with respect to a termination unless the Secretary determines that the complaint was filed not later than 6 months after the date of the termination. 
(ii)Initiation of arbitrationIf the Secretary finds that a complaint has been filed in accordance with clause (i) and there is reasonable cause to believe that the complainant was terminated without just cause, the Secretary shall initiate binding arbitration proceedings by requesting the Federal Mediation and Conciliation Service to appoint a mutually agreeable arbitrator from the roster of arbitrators maintained by such Service for the geographical area in which the employer is located. The procedures and rules of such Service shall be applicable to the selection of such arbitrator and to such arbitration proceedings. The Secretary shall pay the fee and expenses of the arbitrator, subject to the availability of appropriations for such purpose. 
(iii)Arbitration proceedingsThe arbitrator shall conduct the proceeding in accordance with the policies and procedures promulgated by the American Arbitration Association applicable to private arbitration of employment disputes. The arbitrator shall make findings respecting whether the termination was for just cause. The arbitrator may not find that the termination was for just cause unless the employer so demonstrates by a preponderance of the evidence. If the arbitrator finds that the termination was not for just cause, the arbitrator shall make a specific finding of the number of days or hours of work lost by the employee as a result of the termination. The arbitrator shall have no authority to order any other remedy, including, but not limited to, reinstatement, back pay, or front pay to the affected employee. Within 30 days from the conclusion of the arbitration proceeding, the arbitrator shall transmit the findings in the form of a written opinion to the parties to the arbitration and the Secretary. Such findings shall be final and conclusive, and no official or court of the United States shall have the power or jurisdiction to review any such findings. 
(iv)Effect of arbitration findingsIf the Secretary receives a finding of an arbitrator that an employer has terminated an alien granted temporary resident status under subsection (a) without just cause, the Secretary shall credit the alien for the number of days or hours of work lost for purposes of the requirement of subsection (c)(1). 
(v)Treatment of attorney’s feesThe parties shall bear the cost of their own attorney’s fees involved in the litigation of the complaint. 
(vi)Nonexclusive remedyThe complaint process provided for in this subparagraph is in addition to any other rights an employee may have in accordance with applicable law. 
(vii)Effect on other actions or proceedingsAny finding of fact or law, judgment, conclusion, or final order made by an arbitrator in the proceeding before the Secretary shall not be conclusive or binding in any separate or subsequent action or proceeding between the employee and the employee’s current or prior employer brought before an arbitrator, administrative agency, court, or judge of any State or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts, except that the arbitrator’s specific finding of the number of days or hours of work lost by the employee as a result of the employment termination may be referred to the Secretary pursuant to clause (iv). 
(C)Civil penalties 
(i)In generalIf the Secretary finds, after notice and opportunity for a hearing, that an employer of an alien granted temporary resident status under subsection (a) has failed to provide the record of employment required under subsection (a)(5) or has provided a false statement of material fact in such a record, the employer shall be subject to a civil money penalty in an amount not to exceed $1,000 per violation. 
(ii)LimitationThe penalty applicable under clause (i) for failure to provide records shall not apply unless the alien has provided the employer with evidence of employment authorization granted under this section. 
(c)Adjustment to permanent residence 
(1)Agricultural workers 
(A)In generalExcept as provided in subparagraph (B), the Secretary shall adjust the status of an alien granted lawful temporary resident status under subsection (a) to that of an alien lawfully admitted for permanent residence if the Secretary determines that the following requirements are satisfied: 
(i)Qualifying employmentThe alien has performed at least 360 work days or 2,060 hours, but in no case less than 2,060 hours, of agricultural employment in the United States, during the 6-year period beginning after the date of enactment of this Act. 
(ii)Qualifying yearsThe alien has performed at least 75 work days or 430 hours, but in no case less than 430 hours, of agricultural employment in the United States in at least 3 nonoverlapping periods of 12 consecutive months during the 6-year period beginning after the date of enactment of this Act. Qualifying periods under this clause may include nonconsecutive 12-month periods. 
(iii)Qualifying work in first 3 yearsThe alien has performed at least 240 work days or 1,380 hours, but in no case less than 1,380 hours, of agricultural employment during the 3-year period beginning after the date of enactment of this Act. 
(iv)Application periodThe alien applies for adjustment of status not later than 7 years after the date of enactment of this Act. 
(v)ProofIn meeting the requirements of clauses (i), (ii), and (iii), an alien may submit the record of employment described in subsection (a)(5) or such documentation as may be submitted under subsection (d)(3). 
(vi)DisabilityIn determining whether an alien has met the requirements of clauses (i), (ii), and (iii), the Secretary shall credit the alien with any work days lost because the alien was unable to work in agricultural employment due to injury or disease arising out of and in the course of the alien’s agricultural employment, if the alien can establish such disabling injury or disease through medical records. 
(B)Grounds for denial of adjustment of statusThe Secretary may deny an alien adjustment to permanent resident status, and provide for termination of the temporary resident status granted such alien under subsection (a), if— 
(i)the Secretary finds by a preponderance of the evidence that the adjustment to temporary resident status was the result of fraud or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or 
(ii)the alien— 
(I)commits an act that makes the alien inadmissible to the United States under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182), except as provided under subsection (e)(2); or 
(II)is convicted of a felony or 3 or more misdemeanors committed in the United States. 
(C)Grounds for removalAny alien granted temporary resident status under subsection (a) who does not apply for adjustment of status under this subsection before the expiration of the application period described in subparagraph (A)(iv), or who fails to meet the other requirements of subparagraph (A) by the end of the applicable period, is deportable and may be removed under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a). The Secretary shall issue regulations establishing grounds to waive subparagraph (A)(iii) with respect to an alien who has completed at least 200 days of the work requirement specified in such subparagraph in the event of a natural disaster which substantially limits the availability of agricultural employment or a personal emergency that prevents compliance with such subparagraph. 
(2)Spouses and minor children 
(A)In generalNotwithstanding any other provision of law, the Secretary shall confer the status of lawful permanent resident on the spouse and minor child of an alien granted status under paragraph (1), including any individual who was a minor child on the date such alien was granted temporary resident status, if the spouse or minor child applies for such status, or if the principal alien includes the spouse or minor child in an application for adjustment of status to that of a lawful permanent resident. 
(B)Treatment of spouses and minor children before adjustment of statusA spouse and minor child of an alien granted temporary resident status under subsection (a) may not be— 
(i)removed while such alien maintains such status, except as provided in subparagraph (C); and 
(ii)granted authorization to engage in employment in the United States or be provided an employment authorized endorsement or other work permit, unless such employment authorization is granted under another provision of law. 
(C)Grounds for denial of adjustment of status and removalThe Secretary may deny an alien spouse or child adjustment of status under subparagraph (A) and may remove such spouse or child under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) if the spouse or child— 
(i)commits an act that makes the alien spouse or child inadmissible to the United States under section 212 of such Act (8 U.S.C. 1182), except as provided under subsection (e)(2); or 
(ii)is convicted of a felony or 3 or more misdemeanors committed in the United States. 
(d)Applications 
(1)To whom may be made 
(A)Within the United StatesThe Secretary shall provide that— 
(i)applications for temporary resident status under subsection (a) may be filed— 
(I)with the Secretary, but only if the applicant is represented by an attorney; or 
(II)with a qualified designated entity (designated under paragraph (2)), but only if the applicant consents to the forwarding of the application to the Secretary; and 
(ii)applications for adjustment of status under subsection (c) shall be filed directly with the Secretary. 
(B)Outside the United StatesThe Secretary, in cooperation with the Secretary of State, shall establish a procedure whereby an alien may apply for temporary resident status under subsection (a) at an appropriate consular office outside the United States. 
(C)Preliminary applications 
(i)In generalDuring the application period described in subsection (a)(1)(B), the Secretary may grant admission to the United States as a temporary resident and provide an employment authorized endorsement or other appropriate work permit to any alien who presents a preliminary application for such status under subsection (a) at a designated port of entry on the southern land border of the United States. An alien who does not enter through a port of entry is subject to deportation and removal as otherwise provided in this Act. 
(ii)DefinitionFor purposes of clause (i), the term preliminary application means a fully completed and signed application which contains specific information concerning the performance of qualifying employment in the United States, together with the payment of the appropriate fee and the submission of photographs and the documentary evidence which the applicant intends to submit as proof of such employment. 
(iii)EligibilityAn applicant under clause (i) shall otherwise be admissible to the United States under subsection (e)(2) and shall establish to the satisfaction of the examining officer during an interview that the applicant’s claim to eligibility for temporary resident status is credible. 
(D)Travel documentationThe Secretary shall provide each alien granted status under this section with a counterfeit-resistant document of authorization to enter or reenter the United States that meets the requirements established by the Secretary. 
(2)Designation of entities to receive applications 
(A)In generalFor purposes of receiving applications under subsection (a), the Secretary— 
(i)shall designate qualified farm labor organizations and associations of employers; and 
(ii)may designate such other persons as the Secretary determines are qualified and have substantial experience, demonstrate competence, and have traditional long-term involvement in the preparation and submittal of applications for adjustment of status under section 209, 210, or 245 of the Immigration and Nationality Act, Public Law 89–732, Public Law 95–145, or the Immigration Reform and Control Act of 1986. 
(B)ReferencesOrganizations, associations, and persons designated under subparagraph (A) are referred to in this Act as qualified designated entities. 
(3)Proof of eligibility 
(A)In generalAn alien may establish that the alien meets the requirement of subsection (a)(1)(A) or (c)(1)(A) through government employment records or records supplied by employers or collective bargaining organizations, and other reliable documentation as the alien may provide. The Secretary shall establish special procedures to properly credit work in cases in which an alien was employed under an assumed name. 
(B)Documentation of work history 
(i)Burden of proofAn alien applying for status under subsection (a)(1) or (c)(1) has the burden of proving by a preponderance of the evidence that the alien has worked the requisite number of hours or days (as required under subsection (a)(1)(A) or (c)(1)(A)). 
(ii)Timely production of recordsIf an employer or farm labor contractor employing such an alien has kept proper and adequate records respecting such employment, the alien’s burden of proof under clause (i) may be met by securing timely production of those records under regulations to be promulgated by the Secretary. 
(iii)Sufficient evidenceAn alien can meet the burden of proof under clause (i) to establish that the alien has performed the work described in subsection (a)(1)(A) or (c)(1)(A) by producing sufficient evidence to show the extent of that employment as a matter of just and reasonable inference. 
(4)Treatment of applications by qualified designated entitiesEach qualified designated entity shall agree to forward to the Secretary applications filed with it in accordance with paragraph (1)(A)(i)(II) but shall not forward to the Secretary applications filed with it unless the applicant has consented to such forwarding. No such entity may make a determination required by this section to be made by the Secretary. Upon the request of the alien, a qualified designated entity shall assist the alien in obtaining documentation of the work history of the alien. 
(5)Limitation on access to informationFiles and records prepared for purposes of this subsection by qualified designated entities operating under this subsection are confidential and the Secretary shall not have access to such files or records relating to an alien without the consent of the alien, except as allowed by a court order issued pursuant to paragraph (6). 
(6)Confidentiality of information 
(A)In generalExcept as otherwise provided in this subsection, neither the Secretary, nor any other official or employee of the Department of Homeland Security, or bureau or agency thereof, may— 
(i)use the information furnished by the applicant pursuant to an application filed under this section, the information provided to the applicant by a person designated under paragraph (2)(A), or any information provided by an employer or former employer, for any purpose other than to make a determination on the application, or for enforcement of paragraph (7); 
(ii)make any publication whereby the information furnished by any particular individual can be identified; or 
(iii)permit anyone other than the sworn officers and employees of the Department of Homeland Security, or bureau or agency thereof, or, with respect to applications filed with a qualified designated entity, that qualified designated entity, to examine individual applications. 
(B)Required disclosuresThe Secretary shall provide the information furnished under this section, or any other information derived from such furnished information, to— 
(i)a duly recognized law enforcement entity in connection with a criminal investigation or prosecution, if such information is requested in writing by such entity; or 
(ii)an official coroner, for purposes of affirmatively identifying a deceased individual, whether or not the death of such individual resulted from a crime. 
(C)Construction 
(i)In generalNothing in this paragraph shall be construed to limit the use, or release, for immigration enforcement purposes or law enforcement purposes of information contained in files or records of the Department of Homeland Security pertaining to an application filed under this section, other than information furnished by an applicant pursuant to the application, or any other information derived from the application, that is not available from any other source.
(ii)Criminal convictionsInformation concerning whether the applicant has at any time been convicted of a crime may be used or released for immigration enforcement or law enforcement purposes.  
(D)CrimeAny person who knowingly uses, publishes, or permits information to be examined in violation of this paragraph shall be subject to a fine in an amount not to exceed $10,000. 
(7)Penalties for false statements in applications 
(A)Criminal penaltyAny person who— 
(i)files an application for status under subsection (a) or (c) and knowingly and willfully falsifies, conceals, or covers up a material fact or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry; or 
(ii)creates or supplies a false writing or document for use in making such an application,shall be fined in accordance with title 18, United States Code, imprisoned not more than 5 years, or both. 
(B)InadmissibilityAn alien who is convicted of a crime under subparagraph (A) shall be considered to be inadmissible to the United States on the ground described in section 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)). 
(8)Eligibility for legal servicesSection 504(a)(11) of Public Law 104–134 (110 Stat. 1321–53 et seq.) shall not be construed to prevent a recipient of funds under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from providing legal assistance directly related to an application for adjustment of status under this section. 
(9)Application fees 
(A)Fee scheduleThe Secretary shall provide for a schedule of fees that— 
(i)shall be charged for the filing of applications for status under subsections (a) and (c); and 
(ii)may be charged by qualified designated entities to help defray the costs of services provided to such applicants. 
(B)Prohibition on excess fees by qualified designated entitiesA qualified designated entity may not charge any fee in excess of, or in addition to, the fees authorized under subparagraph (A)(ii) for services provided to applicants. 
(C)Disposition of fees 
(i)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the Agricultural Worker Immigration Status Adjustment Account. Notwithstanding any other provision of law, there shall be deposited as offsetting receipts into the account all fees collected under subparagraph (A)(i). 
(ii)Use of fees for application processingAmounts deposited in the Agricultural Worker Immigration Status Adjustment Account shall remain available to the Secretary until expended for processing applications for status under subsections (a) and (c). 
(e)Waiver of numerical limitations and certain grounds for inadmissibility 
(1)Numerical limitations do not applyThe numerical limitations of sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152) shall not apply to the adjustment of aliens to lawful permanent resident status under this section. 
(2)Waiver of certain grounds of inadmissibilityIn the determination of an alien’s eligibility for status under subsection (a)(1)(C) or an alien’s eligibility for adjustment of status under subsection (c)(1)(B)(ii)(I), the following rules shall apply: 
(A)Grounds of exclusion not applicableThe provisions of paragraphs (5), (6)(A), (7)(A), and (9)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply. 
(B)Waiver of other grounds 
(i)In generalExcept as provided in clause (ii), the Secretary may waive any other provision of such section 212(a) in the case of individual aliens for humanitarian purposes, to ensure family unity, or if otherwise in the public interest. 
(ii)Grounds that may not be waivedParagraphs (2)(A), (2)(B), (2)(C), (3), and (4) of such section 212(a) may not be waived by the Secretary under clause (i). 
(iii)ConstructionNothing in this subparagraph shall be construed as affecting the authority of the Secretary other than under this subparagraph to waive provisions of such section 212(a). 
(C)Special rule for determination of public chargeAn alien is not ineligible for status under this section by reason of a ground of inadmissibility under section 212(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the United States evidencing self-support without reliance on public cash assistance. 
(f)Temporary stay of removal and work authorization for certain applicants 
(1)Before application periodEffective on the date of enactment of this Act, the Secretary shall provide that, in the case of an alien who is apprehended before the beginning of the application period described in subsection (a)(1)(B) and who can establish a nonfrivolous case of eligibility for temporary resident status under subsection (a) (but for the fact that the alien may not apply for such status until the beginning of such period), until the alien has had the opportunity during the first 30 days of the application period to complete the filing of an application for temporary resident status, the alien— 
(A)may not be removed; and 
(B)shall be granted authorization to engage in employment in the United States and be provided an employment authorized endorsement or other appropriate work permit for such purpose. 
(2)During application periodThe Secretary shall provide that, in the case of an alien who presents a nonfrivolous application for temporary resident status under subsection (a) during the application period described in subsection (a)(1)(B), including an alien who files such an application within 30 days of the alien’s apprehension, and until a final determination on the application has been made in accordance with this section, the alien— 
(A)may not be removed; and 
(B)shall be granted authorization to engage in employment in the United States and be provided an employment authorized endorsement or other appropriate work permit for such purpose. 
(g)Administrative and judicial review 
(1)In generalThere shall be no administrative or judicial review of a determination respecting an application for status under subsection (a) or (c) except in accordance with this subsection. 
(2)Administrative review 
(A)Single level of administrative appellate reviewThe Secretary shall establish an appellate authority to provide for a single level of administrative appellate review of such a determination. 
(B)Standard for reviewSuch administrative appellate review shall be based solely upon the administrative record established at the time of the determination on the application and upon such additional or newly discovered evidence as may not have been available at the time of the determination. 
(3)Judicial review 
(A)Limitation to review of removalThere shall be judicial review of such a determination only in the judicial review of an order of removal under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252). 
(B)Standard for judicial reviewSuch judicial review shall be based solely upon the administrative record established at the time of the review by the appellate authority and the findings of fact and determinations contained in such record shall be conclusive unless the applicant can establish abuse of discretion or that the findings are directly contrary to clear and convincing facts contained in the record considered as a whole. 
(h)Dissemination of information on adjustment programBeginning not later than the first day of the application period described in subsection (a)(1)(B), the Secretary, in cooperation with qualified designated entities, shall broadly disseminate information respecting the benefits that aliens may receive under this section and the requirements to be satisfied to obtain such benefits. 
(i)RegulationsThe Secretary shall issue regulations to implement this section not later than the first day of the seventh month that begins after the date of enactment of this Act. 
(j)Effective dateThis section shall take effect on the date that regulations are issued implementing this section on an interim or other basis. 
(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $40,000,000 for each of fiscal years 2006 through 2009. 
102.Correction of Social Security records 
(a)In generalSection 208(d)(1) of the Social Security Act (42 U.S.C. 408(d)(1)) is amended— 
(1)in subparagraph (B)(ii), by striking or at the end; 
(2)in subparagraph (C), by inserting or at the end; 
(3)by inserting after subparagraph (C) the following: 
 
(D)who is granted status as a lawful temporary resident under the Agricultural Job Opportunity, Benefits, and Security Act of 2005,; and 
(4)by striking 1990. and inserting 1990, or in the case of an alien described in subparagraph (D), if such conduct is alleged to have occurred before the date on which the alien was granted lawful temporary resident status.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the seventh month that begins after the date of enactment of this Act. 
IIReform of H–2A Worker Program 
201.Amendment to the Immigration and Nationality Act 
(a)In generalThe Immigration and Nationality Act is amended by striking section 218 (8 U.S.C. 1188) and inserting the following: 
 
218.H–2A employer applications 
(a)Applications to the Secretary of Labor 
(1)In generalNo alien may be admitted to the United States as an H–2A worker, or otherwise provided status as an H–2A worker, unless the employer has filed with the Secretary of Labor an application containing— 
(A)the assurances described in subsection (b); 
(B)a description of the nature and location of the work to be performed; 
(C)the anticipated period (expected beginning and ending dates) for which the workers will be needed; and 
(D)the number of job opportunities in which the employer seeks to employ the workers. 
(2)Accompanied by job offerEach application filed under paragraph (1) shall be accompanied by a copy of the job offer describing the wages and other terms and conditions of employment and the bona fide occupational qualifications that shall be possessed by a worker to be employed in the job opportunity in question. 
(b)Assurances for inclusion in applicationsThe assurances referred to in subsection (a)(1) are the following: 
(1)Job opportunities covered by collective bargaining agreementsWith respect to a job opportunity that is covered under a collective bargaining agreement: 
(A)Union contract describedThe job opportunity is covered by a union contract which was negotiated at arm’s length between a bona fide union and the employer. 
(B)Strike or lockoutThe specific job opportunity for which the employer is requesting an H–2A worker is not vacant because the former occupant is on strike or being locked out in the course of a labor dispute. 
(C)Notification of bargaining representativesThe employer, at the time of filing the application, has provided notice of the filing under this paragraph to the bargaining representative of the employer’s employees in the occupational classification at the place or places of employment for which aliens are sought. 
(D)Temporary or seasonal job opportunitiesThe job opportunity is temporary or seasonal. 
(E)Offers to United States workersThe employer has offered or will offer the job to any eligible United States worker who applies and is equally or better qualified for the job for which the nonimmigrant is, or the nonimmigrants are, sought and who will be available at the time and place of need. 
(F)Provision of insuranceIf the job opportunity is not covered by the State workers’ compensation law, the employer will provide, at no cost to the worker, insurance covering injury and disease arising out of, and in the course of, the worker’s employment which will provide benefits at least equal to those provided under the State’s workers’ compensation law for comparable employment. 
(2)Job opportunities not covered by collective bargaining agreementsWith respect to a job opportunity that is not covered under a collective bargaining agreement: 
(A)Strike or lockoutThe specific job opportunity for which the employer is requesting an H–2A worker is not vacant because the former occupant is on strike or being locked out in the course of a labor dispute. 
(B)Temporary or seasonal job opportunitiesThe job opportunity is temporary or seasonal. 
(C)Benefit, wage, and working conditionsThe employer will provide, at a minimum, the benefits, wages, and working conditions required by section 218A to all workers employed in the job opportunities for which the employer has applied under subsection (a) and to all other workers in the same occupation at the place of employment. 
(D)Nondisplacement of United States workersThe employer did not displace and will not displace a United States worker employed by the employer during the period of employment and for a period of 30 days preceding the period of employment in the occupation at the place of employment for which the employer seeks approval to employ H–2A workers. 
(E)Requirements for placement of nonimmigrant with other employersThe employer will not place the nonimmigrant with another employer unless— 
(i)the nonimmigrant performs duties in whole or in part at 1 or more work sites owned, operated, or controlled by such other employer; 
(ii)there are indicia of an employment relationship between the nonimmigrant and such other employer; and 
(iii)the employer has inquired of the other employer as to whether, and has no actual knowledge or notice that, during the period of employment and for a period of 30 days preceding the period of employment, the other employer has displaced or intends to displace a United States worker employed by the other employer in the occupation at the place of employment for which the employer seeks approval to employ H–2A workers. 
(F)Statement of liabilityThe application form shall include a clear statement explaining the liability under subparagraph (E) of an employer if the other employer described in such subparagraph displaces a United States worker as described in such subparagraph. 
(G)Provision of insuranceIf the job opportunity is not covered by the State workers’ compensation law, the employer will provide, at no cost to the worker, insurance covering injury and disease arising out of and in the course of the worker’s employment which will provide benefits at least equal to those provided under the State’s workers’ compensation law for comparable employment. 
(H)Employment of United States workers 
(i)RecruitmentThe employer has taken or will take the following steps to recruit United States workers for the job opportunities for which the H–2A nonimmigrant is, or H–2A nonimmigrants are, sought: 
(I)Contacting former workersThe employer shall make reasonable efforts through the sending of a letter by United States Postal Service mail, or otherwise, to contact any United States worker the employer employed during the previous season in the occupation at the place of intended employment for which the employer is applying for workers and has made the availability of the employer’s job opportunities in the occupation at the place of intended employment known to such previous workers, unless the worker was terminated from employment by the employer for a lawful job-related reason or abandoned the job before the worker completed the period of employment of the job opportunity for which the worker was hired. 
(II)Filing a job offer with the local office of the State employment security agencyNot later than 28 days before the date on which the employer desires to employ an H–2A worker in a temporary or seasonal agricultural job opportunity, the employer shall submit a copy of the job offer described in subsection (a)(2) to the local office of the State employment security agency which serves the area of intended employment and authorize the posting of the job opportunity on America’s Job Bank or other electronic job registry, except that nothing in this subclause shall require the employer to file an interstate job order under section 653 of title 20, Code of Federal Regulations. 
(III)Advertising of job opportunitiesNot later than 14 days before the date on which the employer desires to employ an H–2A worker in a temporary or seasonal agricultural job opportunity, the employer shall advertise the availability of the job opportunities for which the employer is seeking workers in a publication in the local labor market that is likely to be patronized by potential farm workers. 
(IV)Emergency proceduresThe Secretary of Labor shall, by regulation, provide a procedure for acceptance and approval of applications in which the employer has not complied with the provisions of this subparagraph because the employer’s need for H–2A workers could not reasonably have been foreseen. 
(ii)Job offersThe employer has offered or will offer the job to any eligible United States worker who applies and is equally or better qualified for the job for which the nonimmigrant is, or nonimmigrants are, sought and who will be available at the time and place of need. 
(iii)Period of employmentThe employer will provide employment to any qualified United States worker who applies to the employer during the period beginning on the date on which the foreign worker departs for the employer’s place of employment and ending on the date on which 50 percent of the period of employment for which the foreign worker who is in the job was hired has elapsed, subject to the following requirements: 
(I)ProhibitionNo person or entity shall willfully and knowingly withhold United States workers before the arrival of H–2A workers in order to force the hiring of United States workers under this clause. 
(II)ComplaintsUpon receipt of a complaint by an employer that a violation of subclause (I) has occurred, the Secretary of Labor shall immediately investigate. The Secretary of Labor shall, within 36 hours of the receipt of the complaint, issue findings concerning the alleged violation. If the Secretary of Labor finds that a violation has occurred, the Secretary of Labor shall immediately suspend the application of this clause with respect to that certification for that date of need. 
(III)Placement of United States workersBefore referring a United States worker to an employer during the period described in the matter preceding subclause (I), the Secretary of Labor shall make all reasonable efforts to place the United States worker in an open job acceptable to the worker, if there are other job offers pending with the job service that offer similar job opportunities in the area of intended employment. 
(iv)Statutory constructionNothing in this subparagraph shall be construed to prohibit an employer from using such legitimate selection criteria relevant to the type of job that are normal or customary to the type of job involved so long as such criteria are not applied in a discriminatory manner. 
(c)Applications by associations on behalf of employer members 
(1)In generalAn agricultural association may file an application under subsection (a) on behalf of 1 or more of its employer members that the association certifies in its application has or have agreed in writing to comply with the requirements of this section and sections 218A through 218C. 
(2)Treatment of associations acting as employersIf an association filing an application under paragraph (1) is a joint or sole employer of the temporary or seasonal agricultural workers requested on the application, the certifications granted under subsection (e)(2)(B) to the association may be used for the certified job opportunities of any of its producer members named on the application, and such workers may be transferred among such producer members to perform the agricultural services of a temporary or seasonal nature for which the certifications were granted. 
(d)Withdrawal of applications 
(1)In generalAn employer may withdraw an application filed pursuant to subsection (a), except that if the employer is an agricultural association, the association may withdraw an application filed pursuant to subsection (a) with respect to 1 or more of its members. To withdraw an application, the employer or association shall notify the Secretary of Labor in writing, and the Secretary of Labor shall acknowledge in writing the receipt of such withdrawal notice. An employer who withdraws an application under subsection (a), or on whose behalf an application is withdrawn, is relieved of the obligations undertaken in the application. 
(2)LimitationAn application may not be withdrawn while any alien provided status under section 101(a)(15)(H)(ii)(a) pursuant to such application is employed by the employer. 
(3)Obligations under other statutesAny obligation incurred by an employer under any other law or regulation as a result of the recruitment of United States workers or H–2A workers under an offer of terms and conditions of employment required as a result of making an application under subsection (a) is unaffected by withdrawal of such application. 
(e)Review and approval of applications 
(1)Responsibility of employersThe employer shall make available for public examination, within 1 working day after the date on which an application under subsection (a) is filed, at the employer’s principal place of business or work site, a copy of each such application (and such accompanying documents as are necessary). 
(2)Responsibility of the Secretary of Labor 
(A)Compilation of listThe Secretary of Labor shall compile, on a current basis, a list (by employer and by occupational classification) of the applications filed under this subsection. Such list shall include the wage rate, number of workers sought, period of intended employment, and date of need. The Secretary of Labor shall make such list available for examination in the District of Columbia. 
(B)Review of applicationsThe Secretary of Labor shall review such an application only for completeness and obvious inaccuracies. Unless the Secretary of Labor finds that the application is incomplete or obviously inaccurate, the Secretary of Labor shall certify that the intending employer has filed with the Secretary of Labor an application as described in subsection (a). Such certification shall be provided within 7 days of the filing of the application. 
218A.H–2A employment requirements 
(a)Preferential treatment of aliens prohibitedEmployers seeking to hire United States workers shall offer the United States workers no less than the same benefits, wages, and working conditions that the employer is offering, intends to offer, or will provide to H–2A workers. Conversely, no job offer may impose on United States workers any restrictions or obligations which will not be imposed on the employer’s H–2A workers. 
(b)Minimum benefits, wages, and working conditionsExcept in cases where higher benefits, wages, or working conditions are required by the provisions of subsection (a), in order to protect similarly employed United States workers from adverse effects with respect to benefits, wages, and working conditions, every job offer which shall accompany an application under section 218(b)(2) shall include each of the following benefit, wage, and working condition provisions: 
(1)Requirement to provide housing or a housing allowance 
(A)In generalAn employer applying under section 218(a) for H–2A workers shall offer to provide housing at no cost to all workers in job opportunities for which the employer has applied under that section and to all other workers in the same occupation at the place of employment, whose place of residence is beyond normal commuting distance. 
(B)Type of housingIn complying with subparagraph (A), an employer may, at the employer’s election, provide housing that meets applicable Federal standards for temporary labor camps or secure housing that meets applicable local standards for rental or public accommodation housing or other substantially similar class of habitation, or in the absence of applicable local standards, State standards for rental or public accommodation housing or other substantially similar class of habitation. In the absence of applicable local or State standards, Federal temporary labor camp standards shall apply. 
(C)Family housingWhen it is the prevailing practice in the occupation and area of intended employment to provide family housing, family housing shall be provided to workers with families who request it. 
(D)Workers engaged in the range production of livestockThe Secretary of Labor shall issue regulations that address the specific requirements for the provision of housing to workers engaged in the range production of livestock. 
(E)LimitationNothing in this paragraph shall be construed to require an employer to provide or secure housing for persons who were not entitled to such housing under the temporary labor certification regulations in effect on June 1, 1986. 
(F)Charges for housing 
(i)Charges for public housingIf public housing provided for migrant agricultural workers under the auspices of a local, county, or State government is secured by an employer, and use of the public housing unit normally requires charges from migrant workers, such charges shall be paid by the employer directly to the appropriate individual or entity affiliated with the housing’s management. 
(ii)Deposit chargesCharges in the form of deposits for bedding or other similar incidentals related to housing shall not be levied upon workers by employers who provide housing for their workers. An employer may require a worker found to have been responsible for damage to such housing which is not the result of normal wear and tear related to habitation to reimburse the employer for the reasonable cost of repair of such damage. 
(G)Housing allowance as alternative 
(i)In generalIf the requirement under clause (ii) is satisfied, the employer may provide a reasonable housing allowance instead of offering housing under subparagraph (A). Upon the request of a worker seeking assistance in locating housing, the employer shall make a good faith effort to assist the worker in identifying and locating housing in the area of intended employment. An employer who offers a housing allowance to a worker, or assists a worker in locating housing which the worker occupies, pursuant to this clause shall not be deemed a housing provider under section 203 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of providing such housing allowance. No housing allowance may be used for housing which is owned or controlled by the employer. 
(ii)CertificationThe requirement of this clause is satisfied if the Governor of the State certifies to the Secretary of Labor that there is adequate housing available in the area of intended employment for migrant farm workers, and H–2A workers, who are seeking temporary housing while employed at farm work. Such certification shall expire after 3 years unless renewed by the Governor of the State. 
(iii)Amount of allowance 
(I)Nonmetropolitan countiesIf the place of employment of the workers provided an allowance under this subparagraph is a nonmetropolitan county, the amount of the housing allowance under this subparagraph shall be equal to the statewide average fair market rental for existing housing for nonmetropolitan counties for the State, as established by the Secretary of Housing and Urban Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2 bedroom dwelling unit and an assumption of 2 persons per bedroom. 
(II)Metropolitan countiesIf the place of employment of the workers provided an allowance under this paragraph is in a metropolitan county, the amount of the housing allowance under this subparagraph shall be equal to the statewide average fair market rental for existing housing for metropolitan counties for the State, as established by the Secretary of Housing and Urban Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons per bedroom. 
(2)Reimbursement of transportation 
(A)To place of employmentA worker who completes 50 percent of the period of employment of the job opportunity for which the worker was hired shall be reimbursed by the employer for the cost of the worker’s transportation and subsistence from the place from which the worker came to work for the employer (or place of last employment, if the worker traveled from such place) to the place of employment. 
(B)From place of employmentA worker who completes the period of employment for the job opportunity involved shall be reimbursed by the employer for the cost of the worker’s transportation and subsistence from the place of employment to the place from which the worker, disregarding intervening employment, came to work for the employer, or to the place of next employment, if the worker has contracted with a subsequent employer who has not agreed to provide or pay for the worker’s transportation and subsistence to such subsequent employer’s place of employment. 
(C)Limitation 
(i)Amount of reimbursementExcept as provided in clause (ii), the amount of reimbursement provided under subparagraph (A) or (B) to a worker or alien shall not exceed the lesser of— 
(I)the actual cost to the worker or alien of the transportation and subsistence involved; or 
(II)the most economical and reasonable common carrier transportation charges and subsistence costs for the distance involved. 
(ii)Distance traveledNo reimbursement under subparagraph (A) or (B) shall be required if the distance traveled is 100 miles or less, or the worker is not residing in employer-provided housing or housing secured through an allowance as provided in paragraph (1)(G). 
(D)Early terminationIf the worker is laid off or employment is terminated for contract impossibility (as described in paragraph (4)(D)) before the anticipated ending date of employment, the employer shall provide the transportation and subsistence required by subparagraph (B) and, notwithstanding whether the worker has completed 50 percent of the period of employment, shall provide the transportation reimbursement required by subparagraph (A). 
(E)Transportation between living quarters and work siteThe employer shall provide transportation between the worker’s living quarters and the employer’s work site without cost to the worker, and such transportation will be in accordance with applicable laws and regulations. 
(3)Required wages 
(A)In generalAn employer applying for workers under section 218(a) shall offer to pay, and shall pay, all workers in the occupation for which the employer has applied for workers, not less (and is not required to pay more) than the greater of the prevailing wage in the occupation in the area of intended employment or the adverse effect wage rate. No worker shall be paid less than the greater of the hourly wage prescribed under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable State minimum wage. 
(B)LimitationEffective on the date of enactment of the Agricultural Job Opportunity, Benefits, and Security Act of 2005 and continuing for 3 years thereafter, no adverse effect wage rate for a State may be more than the adverse effect wage rate for that State in effect on January 1, 2003, as established by section 655.107 of title 20, Code of Federal Regulations. 
(C)Required wages after 3-year freeze 
(i)First adjustmentIf Congress does not set a new wage standard applicable to this section before the first March 1 that is not less than 3 years after the date of enactment of this section, the adverse effect wage rate for each State beginning on such March 1 shall be the wage rate that would have resulted if the adverse effect wage rate in effect on January 1, 2003, had been annually adjusted, beginning on March 1, 2006, by the lesser of— 
(I)the 12 month percentage change in the Consumer Price Index for All Urban Consumers between December of the second preceding year and December of the preceding year; and 
(II)4 percent. 
(ii)Subsequent annual adjustmentsBeginning on the first March 1 that is not less than 4 years after the date of enactment of this section, and each March 1 thereafter, the adverse effect wage rate then in effect for each State shall be adjusted by the lesser of— 
(I)the 12 month percentage change in the Consumer Price Index for All Urban Consumers between December of the second preceding year and December of the preceding year; and 
(II)4 percent. 
(D)DeductionsThe employer shall make only those deductions from the worker’s wages that are authorized by law or are reasonable and customary in the occupation and area of employment. The job offer shall specify all deductions not required by law which the employer will make from the worker’s wages. 
(E)Frequency of payThe employer shall pay the worker not less frequently than twice monthly, or in accordance with the prevailing practice in the area of employment, whichever is more frequent. 
(F)Hours and earnings statementsThe employer shall furnish to the worker, on or before each payday, in 1 or more written statements— 
(i)the worker’s total earnings for the pay period; 
(ii)the worker’s hourly rate of pay, piece rate of pay, or both; 
(iii)the hours of employment which have been offered to the worker (broken out by hours offered in accordance with and over and above the three-quarters guarantee described in paragraph (4); 
(iv)the hours actually worked by the worker; 
(v)an itemization of the deductions made from the worker’s wages; and 
(vi)if piece rates of pay are used, the units produced daily. 
(G)Report on wage protectionsNot later than June 1, 2007, the Comptroller General of the United States shall prepare and transmit to the Secretary of Labor, the Committee on the Judiciary of the Senate, and Committee on the Judiciary of the House of Representatives, a report that addresses— 
(i)whether the employment of H–2A or unauthorized aliens in the United States agricultural work force has depressed United States farm worker wages below the levels that would otherwise have prevailed if alien farm workers had not been employed in the United States; 
(ii)whether an adverse effect wage rate is necessary to prevent wages of United States farm workers in occupations in which H–2A workers are employed from falling below the wage levels that would have prevailed in the absence of the employment of H–2A workers in those occupations; 
(iii)whether alternative wage standards, such as a prevailing wage standard, would be sufficient to prevent wages in occupations in which H–2A workers are employed from falling below the wage level that would have prevailed in the absence of H–2A employment; 
(iv)whether any changes are warranted in the current methodologies for calculating the adverse effect wage rate and the prevailing wage; and 
(v)recommendations for future wage protection under this section. 
(H)Commission on wage standards 
(i)EstablishmentThere is established the Commission on Agricultural Wage Standards under the H–2A program (in this subparagraph referred to as the Commission). 
(ii)CompositionThe Commission shall consist of 10 members as follows: 
(I)4 representatives of agricultural employers and 1 representative of the Department of Agriculture, each appointed by the Secretary of Agriculture. 
(II)4 representatives of agricultural workers and 1 representative of the Department of Labor, each appointed by the Secretary of Labor. 
(iii)FunctionsThe Commission shall conduct a study that shall address— 
(I)whether the employment of H–2A or unauthorized aliens in the United States agricultural workforce has depressed United States farm worker wages below the levels that would otherwise have prevailed if alien farm workers had not been employed in the United States; 
(II)whether an adverse effect wage rate is necessary to prevent wages of United States farm workers in occupations in which H–2A workers are employed from falling below the wage levels that would have prevailed in the absence of the employment of H–2A workers in those occupations; 
(III)whether alternative wage standards, such as a prevailing wage standard, would be sufficient to prevent wages in occupations in which H–2A workers are employed from falling below the wage level that would have prevailed in the absence of H–2A employment; 
(IV)whether any changes are warranted in the current methodologies for calculating the adverse effect wage rate and the prevailing wage rate; and 
(V)recommendations for future wage protection under this section. 
(iv)Final reportNot later than June 1, 2007, the Commission shall submit a report to the Congress setting forth the findings of the study conducted under clause (iii). 
(v)Termination dateThe Commission shall terminate upon submitting its final report. 
(4)Guarantee of employment 
(A)Offer to workerThe employer shall guarantee to offer the worker employment for the hourly equivalent of at least three-fourths of the work days of the total period of employment, beginning with the first work day after the arrival of the worker at the place of employment and ending on the expiration date specified in the job offer. For purposes of this subparagraph, the hourly equivalent means the number of hours in the work days as stated in the job offer and shall exclude the worker’s Sabbath and Federal holidays. If the employer affords the United States or H–2A worker less employment than that required under this paragraph, the employer shall pay such worker the amount which the worker would have earned had the worker, in fact, worked for the guaranteed number of hours. 
(B)Failure to workAny hours which the worker fails to work, up to a maximum of the number of hours specified in the job offer for a work day, when the worker has been offered an opportunity to do so, and all hours of work actually performed (including voluntary work in excess of the number of hours specified in the job offer in a work day, on the worker’s Sabbath, or on Federal holidays) may be counted by the employer in calculating whether the period of guaranteed employment has been met. 
(C)Abandonment of employment, termination for causeIf the worker voluntarily abandons employment before the end of the contract period, or is terminated for cause, the worker is not entitled to the three-fourths guarantee described in subparagraph (A). 
(D)Contract impossibilityIf, before the expiration of the period of employment specified in the job offer, the services of the worker are no longer required for reasons beyond the control of the employer due to any form of natural disaster, including but not limited to a flood, hurricane, freeze, earthquake, fire, drought, plant or animal disease or pest infestation, or regulatory drought, before the guarantee in subparagraph (A) is fulfilled, the employer may terminate the worker’s employment. In the event of such termination, the employer shall fulfill the employment guarantee in subparagraph (A) for the work days that have elapsed from the first work day after the arrival of the worker to the termination of employment. In such cases, the employer will make efforts to transfer the United States worker to other comparable employment acceptable to the worker. If such transfer is not effected, the employer shall provide the return transportation required in paragraph (2)(D). 
(5)Motor vehicle safety 
(A)Mode of transportation subject to coverage 
(i)In generalExcept as provided in clauses (iii) and (iv), this subsection applies to any H–2A employer that uses or causes to be used any vehicle to transport an H–2A worker within the United States. 
(ii)Defined termIn this paragraph, the term uses or causes to be used— 
(I)applies only to transportation provided by an H–2A employer to an H–2A worker, or by a farm labor contractor to an H–2A worker at the request or direction of an H–2A employer; and 
(II)does not apply to— 
(aa)transportation provided, or transportation arrangements made, by an H–2A worker, unless the employer specifically requested or arranged such transportation; or 
(bb)car pooling arrangements made by H–2A workers themselves, using 1 of the workers’ own vehicles, unless specifically requested by the employer directly or through a farm labor contractor. 
(iii)ClarificationProviding a job offer to an H–2A worker that causes the worker to travel to or from the place of employment, or the payment or reimbursement of the transportation costs of an H–2A worker by an H–2A employer, shall not constitute an arrangement of, or participation in, such transportation. 
(iv)Agricultural machinery and equipment excludedThis subsection does not apply to the transportation of an H–2A worker on a tractor, combine, harvester, picker, or other similar machinery or equipment while such worker is actually engaged in the planting, cultivating, or harvesting of agricultural commodities or the care of livestock or poultry or engaged in transportation incidental thereto. 
(v)Common carriers excludedThis subsection does not apply to common carrier motor vehicle transportation in which the provider holds itself out to the general public as engaging in the transportation of passengers for hire and holds a valid certification of authorization for such purposes from an appropriate Federal, State, or local agency. 
(B)Applicability of standards, licensing, and insurance requirements 
(i)In generalWhen using, or causing to be used, any vehicle for the purpose of providing transportation to which this subparagraph applies, each employer shall— 
(I)ensure that each such vehicle conforms to the standards prescribed by the Secretary of Labor under section 401(b) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and other applicable Federal and State safety standards; 
(II)ensure that each driver has a valid and appropriate license, as provided by State law, to operate the vehicle; and 
(III)have an insurance policy or a liability bond that is in effect which insures the employer against liability for damage to persons or property arising from the ownership, operation, or causing to be operated, of any vehicle used to transport any H–2A worker. 
(ii)Amount of insurance requiredThe level of insurance required shall be determined by the Secretary of Labor pursuant to regulations to be issued under this subsection. 
(iii)Effect of workers’ compensation coverageIf the employer of any H–2A worker provides workers’ compensation coverage for such worker in the case of bodily injury or death as provided by State law, the following adjustments in the requirements of subparagraph (B)(i)(III) relating to having an insurance policy or liability bond apply: 
(I)No insurance policy or liability bond shall be required of the employer, if such workers are transported only under circumstances for which there is coverage under such State law. 
(II)An insurance policy or liability bond shall be required of the employer for circumstances under which coverage for the transportation of such workers is not provided under such State law. 
(c)Compliance with labor lawsAn employer shall assure that, except as otherwise provided in this section, the employer will comply with all applicable Federal, State, and local labor laws, including laws affecting migrant and seasonal agricultural workers, with respect to all United States workers and alien workers employed by the employer, except that a violation of this assurance shall not constitute a violation of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.). 
(d)Copy of job offerThe employer shall provide to the worker, not later than the day the work commences, a copy of the employer’s application and job offer described in section 218(a), or, if the employer will require the worker to enter into a separate employment contract covering the employment in question, such separate employment contract. 
(e)Range production of livestockNothing in this section, section 218, or section 218B shall preclude the Secretary of Labor and the Secretary from continuing to apply special procedures and requirements to the admission and employment of aliens in occupations involving the range production of livestock. 
218B.Procedure for admission and extension of stay of H–2A workers 
(a)Petitioning for admissionAn employer, or an association acting as an agent or joint employer for its members, that seeks the admission into the United States of an H–2A worker may file a petition with the Secretary. The petition shall be accompanied by an accepted and currently valid certification provided by the Secretary of Labor under section 218(e)(2)(B) covering the petitioner. 
(b)Expedited adjudication by the SecretaryThe Secretary shall establish a procedure for expedited adjudication of petitions filed under subsection (a) and within 7 working days shall, by fax, cable, or other means assuring expedited delivery, transmit a copy of notice of action on the petition to the petitioner and, in the case of approved petitions, to the appropriate immigration officer at the port of entry or United States consulate (as the case may be) where the petitioner has indicated that the alien beneficiary (or beneficiaries) will apply for a visa or admission to the United States. 
(c)Criteria for admissibility 
(1)In generalAn H–2A worker shall be considered admissible to the United States if the alien is otherwise admissible under this section, section 218, and section 218A, and the alien is not ineligible under paragraph (2). 
(2)DisqualificationAn alien shall be considered inadmissible to the United States and ineligible for nonimmigrant status under section 101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5 years— 
(A)violated a material provision of this section, including the requirement to promptly depart the United States when the alien’s authorized period of admission under this section has expired; or 
(B)otherwise violated a term or condition of admission into the United States as a nonimmigrant, including overstaying the period of authorized admission as such a nonimmigrant. 
(3)Waiver of ineligibility for unlawful presence 
(A)In generalAn alien who has not previously been admitted into the United States pursuant to this section, and who is otherwise eligible for admission in accordance with paragraphs (1) and (2), shall not be deemed inadmissible by virtue of section 212(a)(9)(B). If an alien described in the preceding sentence is present in the United States, the alien may apply from abroad for H–2A status, but may not be granted that status in the United States. 
(B)Maintenance of waiverAn alien provided an initial waiver of ineligibility pursuant to subparagraph (A) shall remain eligible for such waiver unless the alien violates the terms of this section or again becomes ineligible under section 212(a)(9)(B) by virtue of unlawful presence in the United States after the date of the initial waiver of ineligibility pursuant to subparagraph (A). 
(d)Period of admission 
(1)In generalThe alien shall be admitted for the period of employment in the application certified by the Secretary of Labor pursuant to section 218(e)(2)(B), not to exceed 10 months, supplemented by a period of not more than 1 week before the beginning of the period of employment for the purpose of travel to the work site and a period of 14 days following the period of employment for the purpose of departure or extension based on a subsequent offer of employment, except that— 
(A)the alien is not authorized to be employed during such 14-day period except in the employment for which the alien was previously authorized; and 
(B)the total period of employment, including such 14-day period, may not exceed 10 months. 
(2)ConstructionNothing in this subsection shall limit the authority of the Secretary to extend the stay of the alien under any other provision of this Act. 
(e)Abandonment of employment 
(1)In generalAn alien admitted or provided status under section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such admission or status shall be considered to have failed to maintain nonimmigrant status as an H–2A worker and shall depart the United States or be subject to removal under section 237(a)(1)(C)(i). 
(2)Report by employerThe employer, or association acting as agent for the employer, shall notify the Secretary not later than 7 days after an H–2A worker prematurely abandons employment. 
(3)Removal by the SecretaryThe Secretary shall promptly remove from the United States any H–2A worker who violates any term or condition of the worker’s nonimmigrant status. 
(4)Voluntary terminationNotwithstanding paragraph (1), an alien may voluntarily terminate his or her employment if the alien promptly departs the United States upon termination of such employment. 
(f)Replacement of alien 
(1)In generalUpon presentation of the notice to the Secretary required by subsection (e)(2), the Secretary of State shall promptly issue a visa to, and the Secretary shall admit into the United States, an eligible alien designated by the employer to replace an H–2A worker— 
(A)who abandons or prematurely terminates employment; or 
(B)whose employment is terminated after a United States worker is employed pursuant to section 218(b)(2)(H)(iii), if the United States worker voluntarily departs before the end of the period of intended employment or if the employment termination is for a lawful job-related reason. 
(2)ConstructionNothing in this subsection is intended to limit any preference required to be accorded United States workers under any other provision of this Act. 
(g)Identification document 
(1)In generalEach alien authorized to be admitted under section 101(a)(15)(H)(ii)(a) shall be provided an identification and employment eligibility document to verify eligibility for employment in the United States and verify such person’s proper identity. 
(2)RequirementsNo identification and employment eligibility document may be issued which does not meet the following requirements: 
(A)The document shall be capable of reliably determining whether— 
(i)the individual with the identification and employment eligibility document whose eligibility is being verified is in fact eligible for employment; 
(ii)the individual whose eligibility is being verified is claiming the identity of another person; and 
(iii)the individual whose eligibility is being verified is authorized to be admitted into, and employed in, the United States as an H–2A worker. 
(B)The document shall be in a form that is resistant to counterfeiting and to tampering. 
(C)The document shall— 
(i)be compatible with other databases of the Secretary for the purpose of excluding aliens from benefits for which they are not eligible and determining whether the alien is unlawfully present in the United States; and 
(ii)be compatible with law enforcement databases to determine if the alien has been convicted of criminal offenses. 
(h)Extension of stay of h–2A aliens in the United States 
(1)Extension of stayIf an employer seeks approval to employ an H–2A alien who is lawfully present in the United States, the petition filed by the employer or an association pursuant to subsection (a), shall request an extension of the alien’s stay and a change in the alien’s employment. 
(2)Limitation on filing a petition for extension of stayA petition may not be filed for an extension of an alien’s stay— 
(A)for a period of more than 10 months; or 
(B)to a date that is more than 3 years after the date of the alien’s last admission to the United States under this section. 
(3)Work authorization upon filing a petition for extension of stay 
(A)In generalAn alien who is lawfully present in the United States may commence the employment described in a petition under paragraph (1) on the date on which the petition is filed. 
(B)DefinitionFor purposes of subparagraph (A), the term file means sending the petition by certified mail via the United States Postal Service, return receipt requested, or delivered by guaranteed commercial delivery which will provide the employer with a documented acknowledgment of the date of receipt of the petition. 
(C)Handling of petitionThe employer shall provide a copy of the employer’s petition to the alien, who shall keep the petition with the alien’s identification and employment eligibility document as evidence that the petition has been filed and that the alien is authorized to work in the United States. 
(D)Approval of petitionUpon approval of a petition for an extension of stay or change in the alien’s authorized employment, the Secretary shall provide a new or updated employment eligibility document to the alien indicating the new validity date, after which the alien is not required to retain a copy of the petition. 
(4)Limitation on employment authorization of aliens without valid identification and employment eligibility documentAn expired identification and employment eligibility document, together with a copy of a petition for extension of stay or change in the alien’s authorized employment that complies with the requirements of paragraph (1), shall constitute a valid work authorization document for a period of not more than 60 days beginning on the date on which such petition is filed, after which time only a currently valid identification and employment eligibility document shall be acceptable. 
(5)Limitation on an individual’s stay in status 
(A)Maximum periodThe maximum continuous period of authorized status as an H–2A worker (including any extensions) is 3 years. 
(B)Requirement to remain outside the United States 
(i)In generalSubject to clause (ii), in the case of an alien outside the United States whose period of authorized status as an H–2A worker (including any extensions) has expired, the alien may not again apply for admission to the United States as an H–2A worker unless the alien has remained outside the United States for a continuous period equal to at least 1/5 the duration of the alien’s previous period of authorized status as an H–2A worker (including any extensions). 
(ii)ExceptionClause (i) shall not apply in the case of an alien if the alien’s period of authorized status as an H–2A worker (including any extensions) was for a period of not more than 10 months and such alien has been outside the United States for at least 2 months during the 12 months preceding the date the alien again is applying for admission to the United States as an H–2A worker. 
(i)Special rules for aliens employed as sheepherdersNotwithstanding any provision of the Agricultural Job Opportunity, Benefits, and Security Act of 2005, aliens admitted under section 101(a)(15)(H)(ii)(a) for employment as sheepherders— 
(1)may be admitted for a period of 12 months; 
(2)may be extended for a continuous period of up to 3 years; and 
(3)shall not be subject to the requirements of subsection (h)(5) relating to periods of absence from the United States. 
218C.Worker protections and labor standards enforcement 
(a)Enforcement authority 
(1)Investigation of complaints 
(A)Aggrieved person or third-party complaintsThe Secretary of Labor shall establish a process for the receipt, investigation, and disposition of complaints respecting a petitioner’s failure to meet a condition specified in section 218(b), or an employer’s misrepresentation of material facts in an application under section 218(a). Complaints may be filed by any aggrieved person or organization (including bargaining representatives). No investigation or hearing shall be conducted on a complaint concerning such a failure or misrepresentation unless the complaint was filed not later than 12 months after the date of the failure, or misrepresentation, respectively. The Secretary of Labor shall conduct an investigation under this subparagraph if there is reasonable cause to believe that such a failure or misrepresentation has occurred. 
(B)Determination on complaintUnder such process, the Secretary of Labor shall provide, within 30 days after the date such a complaint is filed, for a determination as to whether or not a reasonable basis exists to make a finding described in subparagraph (C), (D), (E), or (H). If the Secretary of Labor determines that such a reasonable basis exists, the Secretary of Labor shall provide for notice of such determination to the interested parties and an opportunity for a hearing on the complaint, in accordance with section 556 of title 5, United States Code, within 60 days after the date of the determination. If such a hearing is requested, the Secretary of Labor shall make a finding concerning the matter not later than 60 days after the date of the hearing. In the case of similar complaints respecting the same applicant, the Secretary of Labor may consolidate the hearings under this subparagraph on such complaints. 
(C)Failures to meet conditionsIf the Secretary of Labor finds, after notice and opportunity for a hearing, a failure to meet a condition of paragraph (1)(A), (1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section 218(b), a substantial failure to meet a condition of paragraph (1)(C), (1)(E), (2)(C), (2)(D), (2)(E), or (2)(H) of section 218(b), or a material misrepresentation of fact in an application under section 218(a)— 
(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $1,000 per violation) as the Secretary of Labor determines to be appropriate; and 
(ii)the Secretary may disqualify the employer from the employment of aliens described in section 101(a)(15)(H)(ii)(a) for a period of 1 year. 
(D)Willful failures and willful misrepresentationsIf the Secretary of Labor finds, after notice and opportunity for hearing, a willful failure to meet a condition of section 218(b), a willful misrepresentation of a material fact in an application under section 218(a), or a violation of subsection (d)(1)— 
(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $5,000 per violation) as the Secretary of Labor determines to be appropriate; 
(ii)the Secretary of Labor may seek appropriate legal or equitable relief to effectuate the purposes of subsection (d)(1); and 
(iii)the Secretary may disqualify the employer from the employment of H–2A workers for a period of 2 years. 
(E)Displacement of United States workersIf the Secretary of Labor finds, after notice and opportunity for hearing, a willful failure to meet a condition of section 218(b) or a willful misrepresentation of a material fact in an application under section 218(a), in the course of which failure or misrepresentation the employer displaced a United States worker employed by the employer during the period of employment on the employer’s application under section 218(a) or during the period of 30 days preceding such period of employment— 
(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $15,000 per violation) as the Secretary of Labor determines to be appropriate; and 
(ii)the Secretary may disqualify the employer from the employment of H–2A workers for a period of 3 years. 
(F)Limitations on civil money penaltiesThe Secretary of Labor shall not impose total civil money penalties with respect to an application under section 218(a) in excess of $90,000. 
(G)Failures to pay wages or required benefitsIf the Secretary of Labor finds, after notice and opportunity for a hearing, that the employer has failed to pay the wages, or provide the housing allowance, transportation, subsistence reimbursement, or guarantee of employment, required under section 218A(b), the Secretary of Labor shall assess payment of back wages, or other required benefits, due any United States worker or H–2A worker employed by the employer in the specific employment in question. The back wages or other required benefits under section 218A(b) shall be equal to the difference between the amount that should have been paid and the amount that actually was paid to such worker. 
(2)Statutory constructionNothing in this section shall be construed as limiting the authority of the Secretary of Labor to conduct any compliance investigation under any other labor law, including any law affecting migrant and seasonal agricultural workers, or, in the absence of a complaint under this section, under section 218 or 218A. 
(b)Rights enforceable by private right of actionH–2A workers may enforce the following rights through the private right of action provided in subsection (c), and no other right of action shall exist under Federal or State law to enforce such rights: 
(1)The providing of housing or a housing allowance as required under section 218A(b)(1). 
(2)The reimbursement of transportation as required under section 218A(b)(2). 
(3)The payment of wages required under section 218A(b)(3) when due. 
(4)The benefits and material terms and conditions of employment expressly provided in the job offer described in section 218(a)(2), not including the assurance to comply with other Federal, State, and local labor laws described in section 218A(c), compliance with which shall be governed by the provisions of such laws. 
(5)The guarantee of employment required under section 218A(b)(4). 
(6)The motor vehicle safety requirements under section 218A(b)(5). 
(7)The prohibition of discrimination under subsection (d)(2). 
(c)Private right of action 
(1)MediationUpon the filing of a complaint by an H–2A worker aggrieved by a violation of rights enforceable under subsection (b), and within 60 days of the filing of proof of service of the complaint, a party to the action may file a request with the Federal Mediation and Conciliation Service to assist the parties in reaching a satisfactory resolution of all issues involving all parties to the dispute. Upon a filing of such request and giving of notice to the parties, the parties shall attempt mediation within the period specified in subparagraph (B). 
(A)Mediation servicesThe Federal Mediation and Conciliation Service shall be available to assist in resolving disputes arising under subsection (b) between H–2A workers and agricultural employers without charge to the parties. 
(B)90-day limitThe Federal Mediation and Conciliation Service may conduct mediation or other non-binding dispute resolution activities for a period not to exceed 90 days beginning on the date on which the Federal Mediation and Conciliation Service receives the request for assistance unless the parties agree to an extension of this period of time. 
(C)Authorization 
(i)In generalSubject to clause (ii), there are authorized to be appropriated to the Federal Mediation and Conciliation Service $500,000 for each fiscal year to carry out this section. 
(ii)MediationNotwithstanding any other provision of law, the Director of the Federal Mediation and Conciliation Service is authorized to conduct the mediation or other dispute resolution activities from any other appropriated funds available to the Director and to reimburse such appropriated funds when the funds are appropriated pursuant to this authorization, such reimbursement to be credited to appropriations currently available at the time of receipt. 
(2)Maintenance of civil action in district court by aggrieved personAn H–2A worker aggrieved by a violation of rights enforceable under subsection (b) by an agricultural employer or other person may file suit in any district court of the United States having jurisdiction of the parties, without regard to the amount in controversy, without regard to the citizenship of the parties, and without regard to the exhaustion of any alternative administrative remedies under this Act, not later than 3 years after the date the violation occurs. 
(3)ElectionAn H–2A worker who has filed an administrative complaint with the Secretary of Labor may not maintain a civil action under paragraph (2) unless a complaint based on the same violation filed with the Secretary of Labor under subsection (a)(1) is withdrawn before the filing of such action, in which case the rights and remedies available under this subsection shall be exclusive. 
(4)Preemption of State contract rightsNothing in this Act shall be construed to diminish the rights and remedies of an H–2A worker under any other Federal or State law or regulation or under any collective bargaining agreement, except that no court or administrative action shall be available under any State contract law to enforce the rights created by this Act. 
(5)Waiver of rights prohibitedAgreements by employees purporting to waive or modify their rights under this Act shall be void as contrary to public policy, except that a waiver or modification of the rights or obligations in favor of the Secretary of Labor shall be valid for purposes of the enforcement of this Act. The preceding sentence may not be construed to prohibit agreements to settle private disputes or litigation. 
(6)Award of damages or other equitable relief 
(A)If the court finds that the respondent has intentionally violated any of the rights enforceable under subsection (b), it shall award actual damages, if any, or equitable relief. 
(B)Any civil action brought under this section shall be subject to appeal as provided in chapter 83 of title 28, United States Code. 
(7)Workers’ compensation benefits; exclusive remedy 
(A)Notwithstanding any other provision of this section, where a State’s workers’ compensation law is applicable and coverage is provided for an H–2A worker, the workers’ compensation benefits shall be the exclusive remedy for the loss of such worker under this section in the case of bodily injury or death in accordance with such State’s workers’ compensation law. 
(B)The exclusive remedy prescribed in subparagraph (A) precludes the recovery under paragraph (6) of actual damages for loss from an injury or death but does not preclude other equitable relief, except that such relief shall not include back or front pay or in any manner, directly or indirectly, expand or otherwise alter or affect— 
(i)a recovery under a State workers’ compensation law; or 
(ii)rights conferred under a State workers’ compensation law. 
(8)Tolling of statute of limitationsIf it is determined under a State workers’ compensation law that the workers’ compensation law is not applicable to a claim for bodily injury or death of an H–2A worker, the statute of limitations for bringing an action for actual damages for such injury or death under subsection (c) shall be tolled for the period during which the claim for such injury or death under such State workers’ compensation law was pending. The statute of limitations for an action for actual damages or other equitable relief arising out of the same transaction or occurrence as the injury or death of the H–2A worker shall be tolled for the period during which the claim for such injury or death was pending under the State workers’ compensation law. 
(9)Preclusive effectAny settlement by an H–2A worker and H–2A employer reached through the mediation process required under subsection (c)(1) shall preclude any right of action arising out of the same facts between the parties in any Federal or State court or administrative proceeding, unless specifically provided otherwise in the settlement agreement. 
(10)SettlementsAny settlement by the Secretary of Labor with an H–2A employer on behalf of an H–2A worker of a complaint filed with the Secretary of Labor under this section or any finding by the Secretary of Labor under subsection (a)(1)(B) shall preclude any right of action arising out of the same facts between the parties under any Federal or State court or administrative proceeding, unless specifically provided otherwise in the settlement agreement. 
(d)Discrimination prohibited 
(1)In generalIt is a violation of this subsection for any person who has filed an application under section 218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in any other manner discriminate against an employee (which term, for purposes of this subsection, includes a former employee and an applicant for employment) because the employee has disclosed information to the employer, or to any other person, that the employee reasonably believes evidences a violation of section 218 or 218A or any rule or regulation pertaining to section 218 or 218A, or because the employee cooperates or seeks to cooperate in an investigation or other proceeding concerning the employer’s compliance with the requirements of section 218 or 218A or any rule or regulation pertaining to either of such sections. 
(2)Discrimination against h–2a workersIt is a violation of this subsection for any person who has filed an application under section 218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate against an H–2A employee because such worker has, with just cause, filed a complaint with the Secretary of Labor regarding a denial of the rights enumerated and enforceable under subsection (b) or instituted, or caused to be instituted, a private right of action under subsection (c) regarding the denial of the rights enumerated under subsection (b), or has testified or is about to testify in any court proceeding brought under subsection (c). 
(e)Authorization to seek other appropriate employmentThe Secretary of Labor and the Secretary shall establish a process under which an H–2A worker who files a complaint regarding a violation of subsection (d) and is otherwise eligible to remain and work in the United States may be allowed to seek other appropriate employment in the United States for a period not to exceed the maximum period of stay authorized for such nonimmigrant classification. 
(f)Role of associations 
(1)Violation by a member of an associationAn employer on whose behalf an application is filed by an association acting as its agent is fully responsible for such application, and for complying with the terms and conditions of sections 218 and 218A, as though the employer had filed the application itself. If such an employer is determined, under this section, to have committed a violation, the penalty for such violation shall apply only to that member of the association unless the Secretary of Labor determines that the association or other member participated in, had knowledge, or reason to know, of the violation, in which case the penalty shall be invoked against the association or other association member as well. 
(2)Violations by an association acting as an employerIf an association filing an application as a sole or joint employer is determined to have committed a violation under this section, the penalty for such violation shall apply only to the association unless the Secretary of Labor determines that an association member or members participated in or had knowledge, or reason to know of the violation, in which case the penalty shall be invoked against the association member or members as well. 
218D.DefinitionsFor purposes of sections 218 through 218C: 
(1)Agricultural employmentThe term agricultural employment means any service or activity that is considered to be agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(g)). For purposes of this paragraph, agricultural employment includes employment under section 101(a)(15)(H)(ii)(a). 
(2)Bona fide unionThe term bona fide union means any organization in which employees participate and which exists for the purpose of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or other terms and conditions of work for agricultural employees. Such term does not include an organization formed, created, administered, supported, dominated, financed, or controlled by an employer or employer association or its agents or representatives. 
(3)DisplaceThe term displace, in the case of an application with respect to 1 or more H–2A workers by an employer, means laying off a United States worker from a job for which the H–2A worker or workers is or are sought. 
(4)EligibleThe term eligible, when used with respect to an individual, means an individual who is not an unauthorized alien (as defined in section 274A(h)(3)). 
(5)EmployerThe term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment. 
(6)H-2a employerThe term H–2A employer means an employer who seeks to hire 1 or more nonimmigrant aliens described in section 101(a)(15)(H)(ii)(a). 
(7)H-2a workerThe term H–2A worker means a nonimmigrant described in section 101(a)(15)(H)(ii)(a). 
(8)Job opportunityThe term job opportunity means a job opening for temporary full-time employment at a place in the United States to which United States workers can be referred. 
(9)Lays off 
(A)In generalThe term lays off, with respect to a worker— 
(i)means to cause the worker’s loss of employment, other than through a discharge for inadequate performance, violation of workplace rules, cause, voluntary departure, voluntary retirement, contract impossibility (as described in section 218A(b)(4)(D)), or temporary layoffs due to weather, markets, or other temporary conditions; but 
(ii)does not include any situation in which the worker is offered, as an alternative to such loss of employment, a similar employment opportunity with the same employer (or, in the case of a placement of a worker with another employer under section 218(b)(2)(E), with either employer described in such section) at equivalent or higher compensation and benefits than the position from which the employee was discharged, regardless of whether or not the employee accepts the offer. 
(B)Statutory constructionNothing in this paragraph is intended to limit an employee’s rights under a collective bargaining agreement or other employment contract. 
(10)Regulatory droughtThe term regulatory drought means a decision subsequent to the filing of the application under section 218 by an entity not under the control of the employer making such filing which restricts the employer’s access to water for irrigation purposes and reduces or limits the employer’s ability to produce an agricultural commodity, thereby reducing the need for labor. 
(11)SeasonalLabor is performed on a seasonal basis if— 
(A)ordinarily, it pertains to or is of the kind exclusively performed at certain seasons or periods of the year; and 
(B)from its nature, it may not be continuous or carried on throughout the year. 
(12)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(13)TemporaryA worker is employed on a temporary basis where the employment is intended not to exceed 10 months. 
(14)United States workerThe term United States worker means any worker, whether a United States citizen or national, a lawfully admitted permanent resident alien, or any other alien, who is authorized to work in the job opportunity within the United States, except an alien admitted or otherwise provided status under section 101(a)(15)(H)(ii)(a).. 
(b)Table of contentsThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section 218 and inserting the following: 
 
 
Sec. 218. H–2A employer applications. 
Sec. 218A. H–2A employment requirements. 
Sec. 218B. Procedure for admission and extension of stay of H–2A workers. 
Sec. 218C. Worker protections and labor standards enforcement. 
Sec. 218D. Definitions.. 
IIIMiscellaneous Provisions 
301.Determination and use of user fees 
(a)Schedule of feesThe Secretary shall establish and periodically adjust a schedule of fees for the employment of aliens under this Act, and a collection process for such fees from employers participating in the program provided under this Act. Such fees shall be the only fees chargeable to employers for services provided under this Act. 
(b)Determination of schedule 
(1)In generalThe schedule under subsection (a) shall reflect a fee rate based on the number of job opportunities indicated in the employer’s application under section 218 of the Immigration and Nationality Act, as added by section 201 of this Act, and sufficient to provide for the direct costs of providing services related to an employer’s authorization to employ eligible aliens pursuant to this Act, to include the certification of eligible employers, the issuance of documentation, and the admission of eligible aliens. 
(2)Procedure 
(A)In generalIn establishing and adjusting such a schedule, the Secretary shall comply with Federal cost accounting and fee setting standards. 
(B)Publication and commentThe Secretary shall publish in the Federal Register an initial fee schedule and associated collection process and the cost data or estimates upon which such fee schedule is based, and any subsequent amendments thereto, pursuant to which public comment shall be sought and a final rule issued. 
(c)Use of proceedsNotwithstanding any other provision of law, all proceeds resulting from the payment of the alien employment user fees shall be available without further appropriation and shall remain available without fiscal year limitation to reimburse the Secretary, the Secretary of State, and the Secretary of Labor for the costs of carrying out sections 218 and 218B of the Immigration and Nationality Act, as added by section 201 of this Act, and the provisions of this Act. 
302.Regulations 
(a)Regulations of the SecretaryThe Secretary shall consult with the Secretary of Labor and the Secretary of Agriculture on all regulations to implement the duties of the Secretary under this Act. 
(b)Regulations of the Secretary of StateThe Secretary of State shall consult with the Secretary, the Secretary of Labor, and the Secretary of Agriculture on all regulations to implement the duties of the Secretary of State under this Act. 
(c)Regulations of the Secretary of LaborThe Secretary of Labor shall consult with the Secretary of Agriculture and the Secretary on all regulations to implement the duties of the Secretary of Labor under this Act. 
(d)Deadline for issuance of regulationsAll regulations to implement the duties of the Secretary, the Secretary of State, and the Secretary of Labor created under sections 218, 218A, 218B, and 218C of the Immigration and Nationality Act, as added by section 201, shall take effect on the effective date of section 201 and shall be issued not later than 1 year after the date of enactment of this Act. 
303.Effective date
(a)In generalExcept as otherwise provided, sections 201 and 301 shall take effect 1 year after the date of enactment of this Act.
(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall prepare and submit to the appropriate committees of Congress a report that describes the measures being taken and the progress made in implementing this Act. 
 
